ON BEHEABING. Grieein Smith, Chief Justice (on rehearing). In mentioning the Gazzola case we said that terms of Prairie Circuit Court for the Northern District “begin on the third Monday in March and September, so the entire transaction occurred during the March term.” The respondent — not without good cause — insists that the Gazzola-New trial was during the March term and that the verdict was returned on the last term day. In the opinion by Judge Butler the verdict is referred to as having been returned on the last day of the March term, 1934. The opinion then says that the motion for a new trial was presented April 15,1935, and taken under advisement. If this were true the motion was hot presented for more than a year after the verdict. An examination of the original typewritten opinion delivered to the clerk of this court by Judge Butler shows a number of deletions, interlineations, and corrections. The matter emphasized by respondents is on a substituted page. It shows that the verdict was referred to as having been rendered on the last day of the March term, 1935. The error substituting 4 for 5 occurred after the opinion was approved, but it also appears in the South Western Reporter. Actually, the third Monday in March, 1935, was on the 18th, and the verdict was rendered on'the second day of the term; hence “the entire transaction occurred during the March term,” as we stated in the opinion of February 18. Rehearing denied.